Citation Nr: 1231193	
Decision Date: 09/11/12    Archive Date: 09/19/12

DOCKET NO.  07-33 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for neuropathy of the lower extremities, to include as secondary to tropical sprue.

3.  Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder, prior to September 7, 2010, and in excess of 50 percent as of September 7, 2010.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from October 1942 to December 1945.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office in Montgomery, Alabama (RO).  This case was remanded by the Board in July 2010 and September 2011 for additional development.

In September 2011, the Board referred the claims of entitlement to service connection for a perforated left tympanic membrane, entitlement to service connection for tinnitus, and whether there was clear and unmistakable error in a November 2002 rating decision to the RO for appropriate action.  The evidence of record does not show that action has been taken on those claims.  Accordingly, those claims are again referred to the RO for appropriate action.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The evidence of record shows that it is at least as likely as not that the Veteran's currently diagnosed bilateral hearing loss is related to service.  

2.  The preponderance of the competent evidence of record is against a finding that the Veteran's currently diagnosed neuropathy of the lower extremities is related to service or to a service-connected disability.

3.  The medical evidence of record shows that, for the entire period on appeal, the Veteran's posttraumatic stress disorder (PTSD) was predominantly manifested by numerous symptoms which resulted in deficiencies in most areas, such as work, school, family relations, judgment, thinking, and mood.  

4.  The Veteran's service-connected disabilities preclude him from securing or following a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in active service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2011).

2.  Neuropathy of the lower extremities was not incurred in or aggravated by active service, nor is it proximately due to, or aggravated by, a service-connected disability.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2011).

3.  The criteria for a 70 percent rating, but not higher, for PTSD, have been met for the entire period on appeal.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).

4.  The criteria for a total disability rating for compensation based on individual unemployability (TDIU) have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

The Board finds that any defect with regard to the timing or content of the notice to the Veteran is harmless because of the thorough and informative notices provided throughout the adjudication and because the Veteran had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the Veteran, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated in November 2005, March 2006, June 2006, December 2006, August 2007, and October 2007.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and his representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).

Thus, VA has satisfied its duty to notify the Veteran and had satisfied that duty prior to the adjudication in the supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).

The Board also finds that the duty to assist requirements have been fulfilled.  With one exception, all relevant, identified, and available evidence has been obtained, and VA has notified the Veteran of any evidence that could not be obtained.

The exception is a November 2011 VA audiological examination report.  The evidence of record is unclear as to whether such an examination was even conducted.  An October 2011 examination appointment list stated that a hearing loss and tinnitus examination requested on October 18, 2011, had been cancelled by the RO.  However, the report also listed a pending future audiology report on November 3, 2011.  Subsequently, a December 2011 examination appointment list stated that the previously cancelled hearing loss and tinnitus examination had been completed, and did not list the audiology report at all.  There are no records of any VA audiological examination report associated with the Veteran's claims file or Virtual VA record.  A July 2012 supplemental statement of the case indicated that a VA audiological examination had been conducted on November 21, 2011, with a medical opinion, but the only medical evidence of record from that date is a neurological examination report which did not provide an etiological opinion with regard to the Veteran's bilateral hearing loss.  Regardless of whether an examination report exists, the Board is granting the Veteran's claim of entitlement to service connection for bilateral hearing loss.  Accordingly, there is no need for VA to further clarify this situation, as this decision poses no risk of prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993); Pelegrini v. Principi, 17 Vet. App. 412 (2004).  In addition, there is no indication in the record that, if any audiological examination report exists, it contains information that is relevant to the Veteran's PTSD and neuropathy claims.  Accordingly, there is no prejudice to the Veteran for the Board to proceed with adjudication of those claims as well.

The Veteran has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations with respect to the claims.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Bilateral Hearing Loss

Generally, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2011).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999).

Alternatively, service connection may be awarded for a chronic condition when (1) a chronic disease manifests itself and is identified as such in service, or within the presumptive period under 38 C.F.R. § 3.307, and the Veteran presently has the same condition; or (2) a disease manifests itself during service, or during the presumptive period, but is not identified until later, and there is a showing of continuity of related symptomatology after discharge, and medical evidence relates that symptomatology to the Veteran's present condition.  38 C.F.R. § 3.303(b) (2011); Savage v. Gober, 10 Vet. App. 488 (1997).  For certain chronic disorders, including sensorineural hearing loss, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

Impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).

The Veteran's service medical records are negative for any complaints or diagnosis of hearing loss.  On the Veteran's December 1945 service discharge examination report, no ear abnormalities were noted and the Veteran's hearing was rated at 15 out of 15.

After separation from service, a September 1951 report from a private physician stated that the Veteran had been found to have otitis with a perforation of the left ear drum in November 1948.  The medical evidence of record shows that bilateral middle ear problems, including ear drum perforations and ear infections, have been consistently diagnosed since November 1948.

A November 2003 private audiological examination was conducted and pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
60
65
-
85
LEFT
50
65
75
-
80

The medical evidence of record shows that bilateral hearing loss has been consistently diagnosed for VA purposes since November 2003.  38 C.F.R. § 3.385 (2011).

A December 2005 letter from a private physician stated that the physician had been treating the Veteran for approximately two years.  The physician stated that the Veteran had severe bilateral ear perforations that were not of common nature, and opined that the Veteran had experienced severe ear trauma during his life.  The physician also stated that the Veteran had stated that he was in an aircraft which was falling over the Pacific while travelling from Okinawa to Manila during World War II, and that the incident affected his ears.

In a January 2006 VA audiological examination report, the Veteran stated that in July 1945 he was aboard an aircraft when it experienced a sudden altitude drop which resulted in a significant cabin pressurization change.  He reported that his ears had "felt funny" following the incident, and that he subsequently had surgeries to repair a perforated left ear drum in the late 1940s and again in the 1970s, but that surgery was never performed on his right ear.  Following a review of the Veteran's claims file and an audiological examination report, the examiner opined that the Veteran's hearing loss was less likely as not caused by the Veteran's active service based on the normal hearing test conducted on separation and the report of no ear, nose, and throat (ENT) abnormalities.  The examiner also stated that an opinion on the cause of the Veteran's current ear condition should be given by an ENT physician.

A January 2007 letter from a private physician stated that the Veteran had bilateral ear perforations that seemed to have happened to him during service in World War II.

In an August 2010 private ENT examination report, the Veteran complained of having trouble with his ears since World War II, when he went down in a plane suddenly.  On ENT examination, the Veteran had bilateral tympanic membrane perforations and otorrhea.

An October 2010 VA audiological examination report noted that the Veteran had been treated for otitis media and a perforated left ear drum in 1948, and that multiple medical reports noted that the Veteran had mixed type hearing loss with medical middle ear involvement.  Following audiological examination, the examiner opined that the Veteran's hearing loss was less likely as not due to military noise exposure, as it was mixed in nature.  The examiner could not provide an opinion without resort to speculation as to whether the Veteran's hearing loss was related to an aircraft cabin depressurization incident in 1945, because there were no audiological or ear examinations of record dated between 1945 and 1948.  The examiner recommended that the Veteran be examined by an ENT physician.

The preponderance of the evidence of record shows that the Veteran's currently diagnosed bilateral hearing loss is related to military service.  The medical evidence of record shows that the Veteran has a current diagnosis of bilateral hearing loss.  While there is no medical evidence of hearing loss during the Veteran's period of military service, the only audiological testing accomplished during the Veteran's period of service was an unreliable whispered/spoken voice test performed on separation.  Whispered/spoken voice tests cannot be considered as reliable evidence that hearing loss did or did not occur.  Whispered/spoken voice tests are notoriously subjective, inaccurate, and insensitive to the types of hearing loss most commonly associated with noise exposure.  VBA Training Letter 211D (10-02) (March 18, 2010).

The Veteran has repeatedly stated that he experienced perforated ear drums due to a sudden pressure change in an aircraft over the Pacific in July 1945.  The Veteran's service personnel records show that he had foreign service in the Pacific from October 1944 to November 1945.  In addition, the medical evidence of record shows that the Veteran was found to have a perforated left ear drum in November 1948, less than three years after separation from service.  Accordingly, the evidence of record is consistent with the Veteran's reports of the circumstances of his service.  The Veteran's statements are competent to show that he experienced ear trauma during service, and difficulty hearing during and after separation from military service.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 21 Vet. App. 191 (2007);Washington v. Nicholson, 19 Vet. App. 362 (2005).

In addition, the Board finds that the Veteran's statements about his history of in-service ear trauma and hearing loss are credible.  While there is no medical evidence that substantiates the Veteran's reports of ear trauma prior to November 1948, there is also no evidence of record of any other source of ear trauma consistent with perforated ear drums dated between December 1945 and November 1948.  The December 2005 letter from a private physician specifically stated that the Veteran's bilateral ear perforations that were not of a common nature, and that they were believed to be the result of severe ear trauma.  The only evidence of record of the Veteran's activities between December 1945 and November 1948 is an October 1946 report which stated that the Veteran was enrolled in a pre-dental course at an institute of higher education.  The Board finds that such activities are less consistent with severe ear trauma than service in the Pacific during World War II.  In addition, while the Veteran's separation physical examination did not note any ENT abnormalities, the same report also failed to note the presence of the Veteran's gastrointestinal disorder, which has since been found to have been present during service and continuously afterwards.  Accordingly, the Board finds that the Veteran's statements are both competent and credible evidence that his symptoms began during military service and that he had a continuity of symptomatology to the present day.  Davidson v. Shinseki, 581 F.3d 1313 (2009).

Finally, the preponderance of the medical evidence of record states that the Veteran's currently diagnosed bilateral hearing loss is related to his in-service ear trauma.  The medical evidence of record unanimously agrees that the Veteran's hearing loss is of a mixed-type and is at least partially due to his middle ear disorders, including his perforated ear drums.  There is only one medical report of record which states that the Veteran's ear trauma is not related to service.  That report is the January 2006 VA audiological examination report, which opined that the Veteran's hearing loss was less likely as not caused by the Veteran's active service based on the normal hearing test conducted on separation and the report of no ENT abnormalities.  However, the Veteran's separation hearing test was of an unreliable type, and the physical examination did not document another disability which VA has concluded was present at the time of the examination.  In addition, the January 2006 audiologist specifically stated that an opinion on the cause of the Veteran's current ear condition should be given by an ENT physician.  Accordingly, the Board assigns low probative weight to the January 2006 VA audiological examination report.

The necessity of an opinion by an ENT physician rather than an audiologist was also confirmed by the October 2010 audiologist, who could not provide an opinion as to whether the Veteran's hearing loss was related to the in-service aircraft cabin depressurization incident without resort to speculation, and recommended referral to an ENT physician.  While the Veteran has not been provided with an ENT examination, the situation has been caused by VA's own lack of a qualified physician at a nearby medical facility, and the Veteran's advanced age.  Therefore, the Veteran is not at fault for VA's inability to obtain a medical opinion by the proper medical professional.

Accordingly, the Board finds that the preponderance of the evidence of record shows that the Veteran's currently diagnosed hearing loss is at least partially related to in-service ear trauma.  When it is not possible to separate the effects of a service-connected disorder and a nonservice-connected disorder, the principle of reasonable doubt dictates that such signs and symptoms be attributed to the service-connected disorder.  Mittleider v. West, 11 Vet. App. 181 (1998).

Accordingly, resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran's bilateral hearing loss is related to active service.  Therefore, service connection for bilateral hearing loss is granted.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Neuropathy of the Lower Extremities

The Veteran's service medical records are negative for any complaints or diagnosis of a neurological disorder.

After separation from service, a January 2007 letter from a private physician stated that the Veteran complained of extreme burning and freezing of his feet which increased when his gastrointestinal disorder was problematic.  The physician stated that the symptoms were neuropathy and that the cause was being checked with the Veteran's blood.  The medical evidence of record shows that neuropathy of the lower extremities has been consistently diagnosed since January 2007.

A November 2007 letter from a private physician stated that the Veteran had recently developed neuropathy of the legs and feet.  The Veteran reported that the severity of the neuropathy correlated with the severity of his tropical sprue.  The examiner opined that there was a correlation between the Veteran's neuropathy and tropical sprue, based on the physician's experience and knowledge of the Veteran's case.

An August 2010 private medical report gave an assessment of polyneuropathy.  The examiner stated that the Veteran's thyroid functions were being checked in connection with his complaints of neuropathy.

A November 2011 VA neurological disorders examination report stated that the Veteran's claims file had been reviewed.  The Veteran complained of numbness and tingling in the lower extremities.  He denied a history of lumbar spine impairment and stated that the precipitating factors included eating.  On physical examination, the Veteran had neurological abnormalities of the lower extremities.  On x-ray examination of the Veteran's lumbar spine, there was a partial anterior compression to the superior aspect of the L1 vertebral body.  The assessment was peripheral neuropathy of the lower extremities of an unknown etiology, and lumbar spine degenerative joint disease.  The report stated that the Veteran's neuropathic findings could be confirmed with electromyelogram testing, but the Veteran deferred the testing due to phobias.  The examiner opined that it was less likely as not that the Veteran's neuropathy was caused by, incurred in, or a result of service, due to the lack of any in-service treatment for neuropathy.  The examiner also opined that it was less likely as not that the Veteran's neuropathy was proximately due to, a result of, or aggravated by, his tropical sprue.  The examiner stated that the exact etiology could not be determined, but it was likely that the Veteran's lumbar degenerative joint disease was the cause of the symptoms.

The Board finds that the preponderance of the competent evidence of record is against a finding that the Veteran's currently diagnosed neuropathy of the lower extremities is related to service or to a service-connected disability.  The Veteran's service medical records are negative for any complaints or diagnosis of a neurological disability.  While the medical evidence of record shows that the Veteran has a current diagnosis of lower extremity neuropathy, there is no evidence of record that the neuropathy was diagnosed prior to January 2007, over 61 years after separation from service.  A prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service resulted in any chronic or persistent disability.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000); Mense v. Derwinski, 1 Vet. App. 354 (1991).

In addition, the preponderance of the medical evidence of record demonstrates that the Veteran's currently diagnosed neuropathy is not related to service or to a service-connected disability.  The only medical opinion of record which indicates there is a relationship between the Veteran's currently diagnosed neuropathy and service or a service-connected disability is the November 2007 letter from a private physician.  While that letter is competent, there is no evidence of record that the examiner was aware that, when it was written, the Veteran had degenerative joint disease of the lumbar spine.  Indeed, the Veteran himself appears to have been unaware of the condition prior to its diagnosis in November 2011, as he had previously denied a history of a back disorder.  Therefore, the Board finds that examiner's opinion was provided without full knowledge of the Veteran's complete medical picture.  The Board therefore finds that the November 2007 letter from a private physician warrants lower probative weight.  In contrast, the November 2011 VA neurological disorders examination report provided a medical opinion after thorough physical and diagnostic examinations, and a thorough review of the Veteran's medical and reported histories.  Based, in part, on the x-ray findings of degenerative joint disease of the lumbar spine, the examiner opined that the Veteran's neuropathy was likely related to his low back disorder, not his service-connected tropical sprue.  As that examination considered the Veteran's complete medical condition, including his low back disorder, the Board finds that the November 2011 VA neurological disorders examination report warrants high probative weight.

The only other medical reports of record which discuss the etiology of the Veteran's neuropathy are the January 2007 letter from a private physician and the August 2010 private medical report.  However, neither of those medical reports related the neuropathy to service or a service-connected disability, with the former indicating that a blood disorder was suspected, while the latter indicated that a thyroid disorder was suspected.

The Veteran is competent to report his observable neurological symptoms.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 21 Vet. App. 191 (2007).  The Board also finds the Veteran's statements to be credible, as they are not contradicted by the evidence of record.  However, the Veteran's statements are not competent to demonstrate that any in-service symptoms he experienced were related to his currently diagnosed neuropathy, or that his neuropathy was caused or aggravated by his service-connected tropical sprue.  Medical diagnosis and causation involve questions that are beyond the range of common experience and common knowledge and require the special knowledge and experience of a trained physician.  As he is not a physician, the Veteran is not competent to make a determination that any symptoms he experienced in-service are related to his currently diagnosed neuropathy, or that his neuropathy was caused or aggravated by his service-connected tropical sprue.  Davidson v. Shinseki, 581 F.3d 1313 (2009); Barr v. Nicholson, 21 Vet. App. 303 (2007).

Accordingly, the Board finds that the preponderance of the competent evidence of record is against a finding that the Veteran's currently diagnosed neuropathy is related to service or to a service-connected disability.  Therefore, the Board finds that service connection for neuropathy of the lower extremities is not warranted.

The Board finds that the preponderance of the competent evidence weighs against the Veteran's claim for service connection.  Therefore, the claim is denied.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

PTSD

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2011).  The Schedule is primarily a guide in the rating of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  In resolving the factual issue, the Board may only consider the specific factors enumerated in the applicable rating criteria.  Massey v. Brown, 7 Vet. App. 204 (1994); Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole recorded history is necessary so that a rating may accurately compensate the elements of disability present.  38 C.F.R. § 4.2 (2011); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31 (1999).  Staged ratings are appropriate whenever the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Service connection for PTSD was granted by a November 2002 rating decision and a 30 percent rating was assigned, effective September 19, 2002, under 38 C.F.R. § 4.130, Diagnostic Code 9411.  Subsequently, a July 2011 rating decision assigned a 50 percent rating, effective September 7, 2010, under 38 C.F.R. § 4.130, Diagnostic Code 9411.

A July 2006 VA PTSD examination report included a review of the Veteran's medical, military, and reported history.  The Veteran reported that his PTSD symptoms affected his ability to do household chores, but he denied a change in his grooming.  He reported that he rarely went anywhere and did not use airplanes or elevators.  The Veteran reported that he sat on the end of the church pew and avoided restaurants and movies due to the crowds.  He reported experiencing anxiety and nervousness around other people and had few friendships, though he reported having had a long friendship with a fellow World War II veteran.  The Veteran denied fighting or arguments and the examiner stated that it was clear from his successful professional career and close family relations that he did not have the typical social withdrawal present in many people with PTSD.  The Veteran reported that he had retired in 1983 follow a career in the automotive industry.  He stated that he his PTSD symptoms had caused difficulties at work "keep[ing] things straight."  The Veteran reported experiencing claustrophobia, nightmares, and panic attacks.

On mental status examination, the Veteran was casually dressed and refused to meet with the examiner without his wife present.  His speech was loud, which was considered common for the hearing impaired.  The Veteran's pace and production of speech varied throughout the examination.  His eye contact was good, but it was difficult to establish a rapport and the Veteran attempted to direct the interview.  After rapport was established, the Veteran became more cooperative and felt less threatened.  He was alert and oriented to time, place, and person.  His thoughts were lucid and generally relevant, and he had a full range of affect.  The Veteran reported sleeping approximately three to four hours per night, with nightly nightmares.  He had a good appetite and a normal energy level with no impulse control or acting out issues.  The Veteran was in contact with reality and oriented.  His memory was grossly intact in all areas, and he displayed good concentration skills without cognitive impairment.

The Veteran did not report any obsessive or compulsive behavior and denied hallucinations, ideas of reference, delusions, homicidal ideation, and suicidal ideation.  No incidents of depersonalization were observed or reported.  The Veteran reported significant depression with feelings of guilt and worthlessness, but denied weight changes, fatigue, and difficulties with concentration.  No psychomotor retardation or manic symptoms were noted, but the Veteran reported recurring thoughts of death.  The Veteran reported significant anxiety with a long history of panic attacks, and significant anger, though he commented little on it.  He also reported experiencing flashbacks approximately twice per week and had difficulty with sleeping and irritability.  The Veteran denied an increase in sleep difficulties, outbursts of anger, exaggerated startle response, and hypervigilance since the previous examination.  The diagnosis was PTSD with panic attacks.  The examiner assigned a Global Assessment of Functioning (GAF) score of 65 which contemplates some mild symptoms, such as depressed mood and mild insomnia, or some difficulty in social, occupational, or school functioning, but generally functioning pretty well with some meaningfully interpersonal relationships.  American Psychiatric Association:  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  The examiner opined that the Veteran's symptoms did not appear to have increased since the previous examination in 2002, and had little impact on his career prior to his retirement.  The examiner also opined that the Veteran's symptoms had little impact on his social relationships, as evidenced by his marriage of 56 years.

In an April 2006 private medical report, the Veteran complained of being tired all of the time, but denied symptoms associated with depression.

In a November 2006 private medical report, the Veteran complained of a choking type feeling which started several days before.  After examination, the assessment was anxiety attack.

A January 2007 private medical report stated that, on examination, the Veteran's judgment, orientation, and memory were normal, but he had anxiety.

In an August 2010 private medical report, the Veteran reported experiencing anxiety, sleep disturbances, poor sleep, and daytime somnolence.  On examination, the Veteran's mood was dysthymic and anxious.

A September 2010 VA PTSD examination report stated that the Veteran's claims file and other relevant medical records were not available, limiting the examiner's ability to comment on how the Veteran's symptoms had changed since the initial examination.  The Veteran reported having symptoms of depression, but stated that he had a supportive marriage and a good relationship with his children.  He reported that his social relationships and activities had been heavily disrupted due to significant anxiety, but he found gardening very relaxing.  The Veteran denied a history of suicide attempts, violence, and assaultiveness.  He and his spouse both reported that his overall level of functioning was impaired because of significant fear, depression, irritable mood, and a difficult disposition, and that the symptoms had increased since the previous examination in 2006.

On psychiatric examination, the Veteran was clean and neatly groomed.  He had abnormal psychomotor activity, but his speech was unremarkable.  His attitude was cooperative, but overly dependent, and he had a full affect, but an agitated mood.  The Veteran's attention was intact, but he was unable to do serial sevens or spell a word forward and backward.  He was oriented to person, time, and place, and his thought process was rambling.  The Veteran's thought content had preoccupation with a few topics, though he had no delusions and understood the outcome of his behavior.  He understood that he had a problem and reported sleep impairment with nightmares and physical restlessness.  The Veteran did not have hallucinations, inappropriate behavior, obsessive or ritualistic behavior, panic attacks, or homicidal thoughts.  The Veteran did report suicidal ideation, though without plan or intent, and he had good impulse control without episodes of violence.  The Veteran was able to maintain minimum personal hygiene, but he had severe problems with all activities of daily living.  He relied on his wife to attend to most of his daily needs, and his PTSD-related fear limited his interest and ability to function in a number of environments.

The Veteran's memory was mildly impaired in all areas and he had persistent re-experiencing of his traumatic events.  The Veteran exhibited avoidance behavior, had a markedly diminished interest or participation in significant activities, and felt detached or estranged from others.  He had symptoms of increased arousal, including difficulty falling or staying asleep, difficulty concentrating, hypervigilance, and an exaggerated startle response.  The Veteran's symptoms were chronic, but he was able to cope with them on a daily basis.  Exposure to stress resulted in depression, irritability, lapses in concentration, disruptions in social and family functioning, and an inability to work to full capacity.  The diagnosis was PTSD.  The examiner assigned a GAF score of 45, which contemplates serious symptoms, such as suicidal ideation, severe obsessional rituals, or frequent shoplifting, or serious impairment in social, occupational, or school functioning, such as no friends or an inability to keep a job.  American Psychiatric Association:  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).

The examiner stated that the Veteran's symptoms were chronic and caused significant impairment.  The examiner stated that the Veteran did not have total occupational and social impairment due to PTSD.  He also did not have deficiencies in judgment, but he did have deficiencies in thinking, family relations, work, and mood.  The Veteran did not have reduced reliability and productivity due to PTSD symptoms.

In a February 2011 private medical report, the Veteran reported distress with nightmares that caused him to unknowingly strike his spouse.

A May 2011 addendum to the September 2010 VA PTSD examination report stated that the Veteran's claims file had since been reviewed.  The examiner stated that the Veteran had "mild to moderate" symptoms in 2002, with similar symptoms in 2006 and again in 2010.  The examiner concluded that there was no evidence to suggest that the Veteran's PTSD symptoms had gotten worse since 2006.  The examiner stated that the Veteran had, however, volunteered additional information about his PTSD symptoms.  That information included that he had been self-employed due to his difficulty getting along with others, and that this self-employment had limited his income.  He also reported that his PTSD had negatively impacted his ability to socialize and that he only engaged in social activities with his wife.  The Veteran had also added that, although there had been improvement over time, the Veteran's PTSD had caused tension in his relationship with his children.  As a result the examiner stated that, while the Veteran's symptoms had not gotten worse since either 2002 or 2006, his full range of symptoms was not reported in 2002.

An October 2011 PTSD examination report gave a diagnosis of PTSD and assigned a GAF score of 55, which contemplates moderate symptoms, such as flat affect, circumstantial speech, or occasional panic attacks, or moderate difficulty in social, occupational, or school functioning, such as few friends and conflicts with peers or co-workers.  American Psychiatric Association:  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  The examiner stated that the GAF score applied at the present time and over the previous two years, but was related to the Veteran's present consistent environment and would be expected to "rapidly decrease" should his environment vary from its normal pattern.  The examiner opined that the Veteran's level of occupational and social impairment was best summarized as having deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood.

The Veteran reported that he had been married for 61 years and had a good relationship with his spouse.  He also reported that he had two adult children that he got along well with them.  The Veteran's spouse was present during the examination at his request.  He reported that he visited with one of his children, but that he was too old to have friends.  The Veteran was reported to have had many life-long friends in his town, but hid his physical and mental health symptoms from them.  The Veteran did not participate in chores or shopping.  The Veteran enjoyed gardening, yard work, reading, and going to their cabin by a lake.  He reported feeling panicked if someone closed a door behind him or if he was trapped.  The Veteran reported panic, multiple phobias, and occasional depression.  He reported that he did not sleep well and had physical altercations with his wife in his sleep.  The Veteran reported experiencing nightmares, but denied hallucinations.  He reported hearing poems in his head and having panic attacks approximately once per month, with a duration of 30 minutes per attack.  The Veteran denied a history of suicide attempts or homicidal behavior, and denied suicidal or homicidal ideation over the previous six months.

On mental status examination, the Veteran answered questions appropriately and was oriented to person, place, and time.  He was normally groomed and had normal psychomotor activity with good eye contact.  The Veteran's speech was normal and his attitude was cooperative, but he demonstrated extensive anxiety symptoms and mild depressive symptoms.  His mood was mildly dysphoric, his affect was sullen, and his thought processes were mildly tangential.  The Veteran's thought content was normal, he did not have delusions, and his memory as slightly impaired.  The examiner opined that the Veteran was not capable of gainful employment due to mental health restrictions, mainly panic.

In a December 2011 addendum to the October 2011 PTSD examination report, the examiner stated that the Veteran's claims file had been reviewed.  The examiner stated that the Veteran had an emotionally-charged and very persistent presentation of information in an effort to prove what he believed to be a reasonable benefits claim.  The Veteran was reported to have downplayed information in the October 2011 PTSD examination which would have gone against his goal of proving his claim.  However, the Veteran also convincingly presented himself as panicky and his anxiety was a major part of his PTSD.  The examiner noted that it was known for Veterans to cope with service-connected emotional stress during their working years, and then have an intensification following retirement due to increased time to think.

The Schedule provides that assignment of a 30 percent rating is warranted for PTSD with occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with routine behavior, self-care, and normal conversation, due to such symptoms as: depressed mood, anxiety, suspiciousness, weekly or less often panic attacks, chronic sleep impairment, mild memory loss, such as forgetting names, directions, recent events.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).

A 50 percent rating is warranted for PTSD with occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory such as, retention of only highly learned material, forgetting to complete tasks; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).

A 70 percent rating is warranted for PTSD with occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).

A 100 percent rating is warranted for PTSD with total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).

The Board finds that the medical evidence of record shows that, for the entire period on appeal, the Veteran's PTSD was predominantly manifested by numerous symptoms which, overall, resulted in deficiencies in most areas, such as work, school, family relations, judgment, thinking, and mood.  Both the September 2010 and October 2011 VA PTSD examination reports specifically stated that the Veteran's symptoms were best characterized as resulting in deficiencies in most areas, such as work, school, family relations, judgment, thinking, and mood.  That characterization is a direct quotation of the dominant criteria for a 70 percent rating under Diagnostic Code 9411.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).  The Board notes that the July 2006 VA PTSD examination report gave a significantly different assessment of the Veteran's symptomatology, and concluded that the Veteran's symptoms had little impact on his work or social relationships, and assigned a GAF score which contemplated mild symptoms.  However, the May 2011 addendum to the September 2010 VA PTSD examination report specifically addressed the symptoms reported in July 2006, and stated that the Veteran had not reported his full range of symptoms in 2002.  On that basis, the May 2011 addendum concluded that, while the Veteran's symptoms had been stable since at least 2002, the true level symptomatology was that which was found in 2010, not 2006 or 2002.

The Board also notes that the October 2011 PTSD examination report assigned a GAF score which contemplated moderate, rather than severe symptoms.  However, this GAF score was specifically stated to apply only to the Veteran's present consistent environment, and that it would be expected to "rapidly decrease" should his environment vary from its normal pattern.  In addition, the examiner specifically stated that the Veteran's symptoms overall were best characterized as resulting in deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood.  Accordingly, the Board finds that the October 2011 moderate GAF score is not inconsistent with a 70 percent rating.  Accordingly, considering the overall severe level of symptomatology demonstrated, the Board finds that a rating of 70 percent is warranted for the entire period on appeal.

The Board has considered whether a 100 percent rating is warranted at any point during the period on appeal.  However, the medical evidence of record does not demonstrate that the Veteran's symptoms during the appeal period included gross impairment in thought process or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living, disorientation to time or place, or memory loss for names of close relatives, own occupation, or own name.  While the Veteran was noted to have abnormalities of thought process or communication, they were not gross in nature.  Similarly, while the Veteran reported hearing poems in his head, that symptom was not described as persistent nor were delusions or hallucinations repeatedly noted.  In addition, while the Veteran reported suicidal ideation in September 2010, he denied plan or intent and did not report suicidal ideation at other times.  Accordingly, the single report of suicidal ideation in September 2010 is not analogous to a persistent danger of hurting self or others.  Furthermore, while the Veteran was noted to have impairment of activities of daily living and required assistance from his wife, there is no evidence that he ever was unable to maintain minimal personal hygiene.  In additional, the September 2010 and October 2011 VA PTSD examination reports specifically found that the Veteran's symptoms were not analogous to total occupational and social impairment.  Accordingly, a 100 percent rating is not warranted at any point during the period on all.  To the extent that the Veteran's various symptoms prevent him from working, those symptoms will be discussed in conjunction with the TDIU issue on appeal.

This claim has also been reviewed with consideration of whether staged ratings would be warranted.  While there may have been occasional fluctuations of the Veteran's PTSD symptoms, the evidence shows no distinct periods of time during which his symptoms have varied to such an extent that a rating in excess of 70 percent would be warranted under any diagnostic code.  38 U.S.C.A. § 5110 (West 2002); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Generally, rating a disability using either the corresponding or analogous diagnostic codes contained in the Schedule is sufficient.  38 C.F.R. §§ 4.20, 4.27 (2011).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2011).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008); Fisher v. Principi, 4 Vet. App. 57 (1993).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  If the criteria under the Schedule reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Schedule, and the assigned schedular evaluation is adequate, and no referral is required.  When service-connected disability affects employment in ways not contemplated by the rating schedule, § 3.321(b)(1) is applicable.  VAOGCPREC 06-96 (1996), 61 Fed. Reg. 66749 (1996).

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render his disabilities rating for PTSD inadequate.  The Veteran's PTSD was rated under 38 C.F.R. § 4.130, Diagnostic Code 9411, the criteria of which are found by the Board to specifically contemplate the Veteran's level of disability and symptomatology.  The Veteran's PTSD is manifested by numerous symptoms which, overall, resulted in deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood.  When comparing that disability picture with the symptoms contemplated by the Schedule, the Board finds that the Veteran's symptoms are adequately contemplated by the disability rating assigned herein for his PTSD.  A rating in excess of the currently assigned rating is provided for certain manifestations of PTSD, but the medical evidence does not show that those manifestations are present.  The Board finds that the criteria for a 70 percent rating for the Veteran's PTSD reasonably describe the Veteran's disability level and symptomatology and, therefore, the currently assigned schedular rating is adequate and no referral is required.  The evidence does not show that the Veteran's PTSD results in frequent hospitalization or marked interference with employment.  VAOGCPREC 06-96 (1996), 61 Fed. Reg. 66749 (1996); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).

In reaching this decision, the Board finds that the preponderance of the evidence of record shows that the Veteran's PTSD does not meet the criteria for a rating in excess of 70 percent at any time under consideration.  Therefore, the claim for an increased rating beyond that assigned herein is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Massey v. Brown, 7 Vet. App. 204 (1994).

TDIU

Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1) (2011).  A total disability rating for compensation purposes may be assigned on the basis of individual unemployability: that is, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a) (2011).  If there is only one service-connected disability, it must be rated at 60 percent or more; if there are two or more service-connected disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2011).  Individual unemployability must be determined without regard to any nonservice-connected disabilities or the Veteran's advancing age.  38 C.F.R. §§ 3.341(a), 4.19 (2011); Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Service connection is currently in effect for PTSD, rated as 50 percent disabling; and tropical sprue, rated as 30 percent disabling.  The Veteran's combined rating is 70 percent.  While these ratings do not include the evaluation that will eventually be assigned for the Veteran's bilateral hearing loss, or the increased rating for PTSD assigned herein, the presently assigned disability rating alone give the Veteran a combined disability rating of 70 percent with a single rating of 40 percent or more.  Therefore, the percentage criteria of 38 C.F.R. § 4.16(a) have been met, even though the rating for the Veteran's bilateral hearing loss has not yet been assigned and the increased rating of 70 percent for PTSD assigned herein has not been implemented.  Accordingly, the Board must look to whether the Veteran's service-connected disabilities render him unemployable.

The evidence of record clearly demonstrates that the Veteran retired in 1983, and there is no evidence of record that he stopped working due to medical reasons.  However, the October 2011 PTSD examination report specifically opined that the Veteran was not capable of gainful employment due to mental health restrictions, mainly panic.  The medical evidence of record does not show that the Veteran has any mental health disability other than his service-connected PTSD.  Thus the preponderance of the evidence shows that the Veteran's inability to sustain gainful employment due to mental health restrictions is specifically related to his service-connected PTSD.  The Veteran is also service-connected for tropical sprue and bilateral hearing loss.  In combination, the evidence of record supports a finding that those disabilities preclude gainful employment.

Accordingly, the Board finds that the preponderance of the evidence of record demonstrates that the Veteran's service-connected disabilities preclude him from securing or following a substantially gainful occupation.  Therefore, a total disability rating for compensation purposes based on individual unemployability is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Service connection for bilateral hearing loss is granted.

Service connection for neuropathy of the lower extremities is denied.

A rating of 70 percent, but not higher, for PTSD, is granted, for the entire period on appeal.

A total disability rating for compensation purposes based on individual unemployability is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


